acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom it a tl-n-4797-97 dbauclair date oct released sca to from associate district_counsel salt lake city cc wr rmd slc assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice request processing returns with forged signatures this responds to your memorandum of date you asked for our views on the request from the ogden service_center concerning the processing of joint returns where one spouse claims not to have signed the return or authorized the signing of the return disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of chief_counsel notice n this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives whether sec_6064 creates an irrebuttable or conclusive_presumption that an individual whose name is signed to a return actually signed the return issue unless otherwise indicated all section references are to the internal_revenue_code and the regulations thereunder in effect as of the date of this memorandum conclusion sec_6064 creates only a rebuttable_presumption that an individual whose name is signed to a return actually signed the return because it seems to assign a higher administrative weight to the sec_6064 presumption internal_revenue_manual irm should be modified facts the ogden service_center questions the irm procedures for processing taxpayers’ claims that their signatures were forged ie the signature is not theirs and they did not authorize the signing of the return on their behalf on purported joint returns these taxpayers request the service_center to disregard the purported joint_return and relieve the taxpayers of liability on the return as discussed below sec_3 of the irm instructs service_center personnel to deny these claims and to accept the allegedly forged signatures as genuine since this irm provision applies to all service centers the processing problems that ogden cites are probably systemic problems discussion in general sec_6013 allows a husband and wife to file a joint income_tax return even though one of the spouses has neither gross_income nor deductions a joint_return must be signed by both spouses or by an agent of one or both spouses sec_1_6013-1 and sec_1_6012-1 of the income_tax regulations if a joint_return is made the tax shall be computed on the aggregate income and the liability with respect to the tax will be joint_and_several sec_6013 whether or not a joint_return has been filed is a question of fact the answer to which rests upon a determination of the intent of the taxpayers 251_f2d_44 8th cir in pertinent part sec_6064 states that the fact that an individual’s name is signed to a return will be prima facie evidence for all purposes that the return was actually signed by the individual use of the phrase for all purposes indicates that this rule applies to administrative determinations as well as judicial proceedings courts have also recognized that there can be a joint_return even if one spouse does not sign the return see 35_tc_747 under this so-called tacit_consent_rule spousal authorization is inferred when the spouses intend to file a joint_return id pincite prima facie evidence is evidence sufficient to establish a fact and if not rebutted or contradicted will remain sufficient black’s law dictionary 6th ed emphasis added in interpreting sec_6064 the tax_court has held that this provision merely creates a rebuttable_presumption 35_tc_747 therefore whether it is applied in an administrative or judicial setting sec_6064 creates only a rebuttable_presumption that an individual whose name is signed to a return actually signed the return until the service receives information to the contrary the service may presume the taxpayer signed the return however if presented with sufficient evidence to the contrary the service can no longer rely upon the presumption that the taxpayer signed a return sec_3 of the irm entitled joint to separate single or head_of_household instructs service centers how to apply sec_6064 to claims that a signature on a joint_return is forged sub sec_4 states if one signature on a purportedly joint_return is claimed to be a forgery a request the original return b disallow the claim and include a copy of the form_1040 signature line if available c include this statement in the disallowance the irs takes no position on the issue of forgery internal_revenue_code states the fact that an individual’s name is signed to a return statement or other document shall be prima facie evidence for all purposes that the return statement or other document was actually signed by him in accordance with sec_6064 we presume the signature to be authentic and that this is a civil matter between the taxpayers the irm provision directs the service centers to reject taxpayers’ claims that their signatures on purported joint returns were forged rejection is mandatory even if a service_center is presented with compelling evidence of forgery in effect the irm provision treats the sec_6064 presumption as irrebuttable or conclusive the irm interpretation is erroneous the irm treatment creates several problems if a purported joint_return is not genuine the taxpayers’ correct_tax liability is not reflected on the return therefore by ignoring evidence of forgery the service would be ignoring information that a taxpayer did not pay the correct amount of tax for the year involved further by disallowing a taxpayer’s claim of forgery the service is inviting legal action by the taxpayer to challenge the genuineness of the joint_return in such an action once the presumption under sec_6064 is rebutted the burden of going forward with additional evidence on the issue shifts to the service carrick v commissioner 62_tcm_938 the time and cost of such an action could probably be avoided by an administrative determination regarding the issue of forgery if a service_center receives a claim that a taxpayer did not sign a purported joint_return a determination should be made whether the taxpayer actually signed the return in making such a determination the service can rely on the presumption in sec_6064 unless in the service’s opinion there is sufficient evidence to rebut the presumption if the service determines that the taxpayer did not sign the return the service should not treat the return as a joint_return the taxpayers’ correct_tax liability should be determined the deficiency procedures under sec_6212 and sec_6213 would apply to the assessment of any underpayment_of_tax resulting from a joint_return not being filed see the attached memorandum from the assistant chief_counsel income_tax accounting dated date we agree that the irm should be changed to reflect that the presumption under sec_6064 is merely a rebuttable_presumption further the irm should be amended to provide further guidance on processing a claim alleging that an individual did not sign or authorize the signing of a joint_return if you have any questions regarding this matter please contact david auclair at jody j brewster by s george j blaine chief branch attachment as stated copy to executive officer for service_center operations eosco national director customer service operations ndcso
